DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou et al (US20190220340) hereinafter Chou.

As to claim 1, Chou discloses a method for flexible deployment and easy CPLD management of a backplane, characterized by comprising the following operations: S1, adding an EEPROM on the backplane, and interconnecting the EEPROM with a CPLD and a BMC respectively (Fig. 1B with elements with CPLD 113-1, paras. 0014, and 0038); S2, burning a connection relationship information between a hard disk interface of the backplane and a motherboard CPU in the EEPROM; and S3, reading, by the CPLD, the connection relationship information in the EEPROM after power-on, and parsing a VPP protocol bus to obtain a corresponding lighting mode. (Fig.1B with 113-2 enable requisite configuration, paras. 0038, 0059). 

As to claim 5, Chou discloses a system for flexible deployment and easy CPLD management of a backplane, characterized by comprising: an EEPROM addition module, configured to add an EEPROM on the backplane, and interconnect the EEPROM with a CPLD and a BMC respectively (Fig. 1B with motherboard and backplane with said elements, para. 0038); 
a configuration information burning module, configured to burn connection relationship information about a connection between a hard disk interface of the backplane and a motherboard CPU in the EEPROM (Fig. 1B, and paras. 0038, 0059); 
and a protocol parsing module, configured to read, by the CPLD, the connection relationship information in the EEPROM after power-on, and parse a VPP protocol bus to obtain a corresponding lighting mode (Fig. 2, and paras. 0045 – 0051).  
 
As to claims 2, and 6, Chou discloses the method for flexible deployment and easy CPLD management of the backplane, characterized in that the EEPROM is connected with the CPLD and the BMC through 12C respectively (Fig. 1B, and I2C bus, para. 0038).  

As to claims 3, and 7, Chou discloses the method for flexible deployment and easy CPLD management of the backplane, characterized in that the number of pins occupied in the CPLD is 2 (Fig. 1B with a PME pins used, para. 0039).  

As to claims 4, and 8, Chou discloses  the method for flexible deployment and easy CPLD management of the backplane, characterized by the method further comprising: when a connection mode between the CPU and the hard disk interface is changed, updating, by the BMC, the content of the connection relationship information in the EEPROM through an 12C bus, then powering off the whole machine again and powering on, and reading, by the CPLD, new connection relationship information from the EEPROM to complete a new parsing of the VPP bus (Fig. 2 shares the steps taking to rest and restart to include a different element, paras. 0045- 0051).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20200393875, and US20200349103 among other teach CPLD being used to reconfigure remote storage elements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184